
	
		II
		110th CONGRESS
		1st Session
		S. 787
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 7, 2007
			Mr. Martinez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To impose a 2-year moratorium on
		  implementation of a proposed rule relating to the Federal-State financial
		  partnerships under Medicaid and the State Children's Health Insurance
		  Program.
	
	
		1.Moratorium on implementation of proposed
			 rule relating to the Federal-State financial partnerships under Medicaid and
			 SCHIP
			(a)FindingsCongress makes the following
			 findings:
				(1)The proposed rule published on January 18,
			 2007, on pages 2236 through 2258 of volume 72, Federal Register (relating to
			 parts 433, 447, and 457 of title 42, Code of Federal Regulations) would
			 significantly change the Federal-State financial partnership under the Medicaid
			 and the State Children's Health Insurance Programs by—
					(A)imposing a cost limit on payments made
			 under such programs to governmentally-operated providers;
					(B)limiting the permissible sources of the
			 non-Federal shares required under such programs and the types of entities
			 permitted to contribute to such shares; and
					(C)imposing new requirements on participating
			 providers under such programs.
					(2)More time is needed to determine how the
			 proposed rule would impact States, particularly with respect to those States
			 with Medicaid or State Children's Health Insurance Programs that are operating
			 under financing arrangements that have been approved by the Secretary of Health
			 and Human Services through the waiver process established under section 1115 of
			 the Social Security Act and have been properly following the intent and purpose
			 for which such funding arrangements were established.
				(3)Permitting the proposed rule to take effect
			 without allowing sufficient time for further study of the effect of the
			 implementation of the rule could have a negative impact for States,
			 particularly States with Medicaid or State Children's Health Insurance Programs
			 operating under financing arrangements that would be affected by such rule and
			 that have been approved by the Secretary of Health and Human Services through
			 the section 1115 waiver process.
				(b)Moratorium on implementationNotwithstanding any other provision of law,
			 the proposed rule published on January 18, 2007, on pages 2236 through 2258 of
			 volume 72, Federal Register (relating to parts 433, 447, and 457 of title 42,
			 Code of Federal Regulations), shall not take effect before September 1,
			 2009.
			
